OPINION
WOODLEY, Presiding Judge.
This is an appeal from a conviction upon a plea of guilty before a jury to the charge by indictment of unlawful possession of heroin, second offense, the punishment having been assessed by the court at 25 years in the Texas Department of Corrections.
Appellant was represented by retained counsel. Upon request, the court assessed the punishment.
Appellant’s brief filed in the trial court was not filed within the time prescribed by Art. 40.09(9) Vernon’s Ann.C.GP. However, we have examined the grounds of error set forth in said brief and find no error which would call for reversal.
The judgment is affirmed.